I concur in the result because I believe that plaintiff should have been allowed to take a voluntary dismissal pursuant to Industrial Commission Rule 613.  Although defendant will incur some additional expense, defendant has denied the claim and, therefore, will not be paying benefits in the interim.  The Deputy Commissioner's Order denying plaintiff's motion for an extension of time to take additional medical evidence was, however, appropriate.  The procedural result is without significant distinction.
                                  S/ _______________ RENÉE C. RIGGSBEE COMMISSIONER